Citation Nr: 0311556	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased evaluation for atresia, left 
pulmonary artery, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1965, and from February 1969 to September 1969.  This appeal 
arises from a July 1999 rating decision of the Department of 
Veterans Affairs (VA), Little Rock, Arkansas, Regional Office 
(RO).  

The veteran presented testimony at a videoconference hearing 
held by the undersigned Acting Veterans Law Judge of the 
Board of Veterans' Appeals (Board) in June 2002.  A 
transcript of that hearing has been made part of the record.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection for a back disorder.

2.  The most recent VA examiner, after a review of the 
record, determined that the veteran's current degenerative 
joint disease of the lumbosacral spine was etiologically 
related to a fall during his period of service in 1963.  


CONCLUSION OF LAW

The veteran's chronic back disorder, degenerative joint 
disease of the lumbosacral spine, was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the complete grant of benefits contained in this 
decision pertaining to the issue of entitlement to service 
connection for a back disorder, the Board finds that the file 
shows satisfactory compliance with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 and related VA regulation.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  

Also, because the veteran's claim will be granted, no useful 
purpose would be served by remanding this issue pursuant to 
the recent holding in Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).

For service connection to be granted, VA law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The service medical records show that the veteran fell from a 
catwalk to a well deck on a ship in August 1963.  
Subsequently, the veteran reported pain on the right medial 
side of the coccyx, with sensation of numbness.  A February 
1965 consultation report noted a history or low back ache 
since the catwalk fall.  The impression was low back strain.  
X-rays at that time noted spina bifida occulta of the 5th 
lumbar segment.  In June 1965, a notation of sacral strain 
was made following a slip and fall three days earlier. 

An August 1999 statement from A.F.C., M.D., noted that the 
veteran had first been seen by Dr. C. in April 1981 with a 
low back problem.  He had been seen again in 1985 and 1994 
with back injury complaints.  Dr. C. did not believe that 
spina bifida shown on X-rays in 1981 was the reason for his 
subsequent back problems.

A statement from C.R.K., M.D., dated in June 2002, noted that 
the veteran had a longstanding history of back pain on and 
off since 1963.  Dr. K. stated that: "it would appear, from 
viewing [the veteran]'s records, his MRI, and X-rays of his 
back, that his degenerative disc disease is a result of his 
fall in August 1963."

Pursuant to the Board's development request, a VA orthopedic 
examination was conducted in February 2003.  The VA physician 
reviewed the claims folder and examined the veteran.  The 
diagnosis was low back degenerative joint disease at L5-S1, 
and spina bifida occulta at L5-S1.  The examiner stated that 
the degenerative joint disease of the veteran's low back was 
a direct result of the congenital spina bifida, but it had 
been aggravated by the fall in service.  

Review of the record indicates that the veteran has a current 
back disorder, diagnosed as degenerative joint disease of L5-
S1.  The most recent VA examiner, after a review of the 
record, determined that this current back disorder was 
etiologically related to the documented fall during the 
veteran's period of service.  Based on the foregoing, the 
Board finds that, resolving reasonable doubt in the veteran's 
favor, he is entitled to service connection for degenerative 
joint disease of the lumbosacral spine.  38 C.F.R. §§ 3.102, 
3.303 (2002).


ORDER

Service connection for degenerative joint disease, 
lumbosacral spine, is granted.


REMAND

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional development of the issue of entitlement 
to an increased evaluation for atresia, left pulmonary 
artery.  Pursuant to that development, a VA examination of 
the veteran was conducted in January 2003.  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.  

2.  The RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for atresia, left 
pulmonary artery, taking into 
consideration the evidence obtained by 
the Board (the report of the January 2003 
VA examination), and any other pertinent 
evidence associated with the file since 
the last Supplemental Statement of the 
Case (SSOC) was issued.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided another SSOC and provided an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified, 
but he is nevertheless hereby reminded that he has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



